Citation Nr: 1755722	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable initial evaluation for post-surgical changes, status post left knee ACL repair.  

2. Entitlement to a compensable initial evaluation for post-surgical changes, status post right knee ACL repair.  

3. Entitlement to an initial compensable evaluation for post-surgical changes, status post right foot bunionectomy.

4. Entitlement to service connection for plantar fasciitis, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2017 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to compensable initial evaluations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.The Veteran was not shown to have plantar fasciitis of the left foot, or a disease or injury causing left foot pain.

2.  The Veteran did not serve in the Persian Gulf Theatre of operations.

CONCLUSION OF LAW

Plantar fascitis of the left foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Plantar Fasciitis, Left Foot

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Veteran's November 2009 compensation claim was for plantar fascitis.  At his July 2017 Board hearing, the Veteran reported pain of the left foot and indicated that he had suffered from plantar fascitis of both feet since service and that he was diagnosed with bilateral plantar fascitis in service.  The Veteran does have medical training, as he served as a Medical Sergeant and Health Care Specialist.  

The Board finds it relevant to note that the Veteran is service-connected for post-surgical changes, status post right foot bunionectomy, and not plantar fascitis of the right foot.

Service treatment records document a May 2006 complaint of plantar fascitis.  Physical examination upon entrance revealed normal and asymptomatic feet.  Physical examination at a September 2009 in-service examination revealed normal feet and normal arches.  There was no relevant notation regarding plantar fascitis or any left foot pain or disorder.  In a September 2009 report of medical history, the Veteran reported a history of foot trouble, but explained that he referred to the in-service removal of a bunion from his right foot.  He does not reference plantar fascitis or any other relevant symptoms of the left foot.  A September 2009 problem list notes plantar fascitis, however, there is no indication that this is an actual diagnosis of the disorder, but rather appears to be acknowledgement of the Veteran's reported complaint of plantar fascitis.  

At a November 2009 VA examination, the Veteran reported that his plantar fascitis had existed since September 2006.  He reported intermittent pain that is sharp with a severity of 8/10 elicited by physical activity.  Physical examination of the feet did not reveal "any sign of painful motion, edema, disturbed circulation, weakness, atrophy of musculature or tenderness.  Arches [were] present."  Diagnostic images of the left foot with nonweight bearing views were negative.  The examiner notes a bilateral plantar fascitis, but elaborates that there is "no current pathology identified on physical examination to render a diagnosis."  

A subsequent April 2011 VA foot examination found no foot asymmetry.  There was no foot tenderness to light palpation and no hint of swelling.  Supination-pronation was 5/5 throughout the feet.  Arches appeared normal bilaterally and Achilles angle was zero degrees of valgus bilaterally.  Examination revealed no foot instability and there was no objective evidence of pain.  Diagnostic imagining revealed only right foot bunionectomy.  There was no diagnosis of plantar fascitis or any relevant left foot disorder.

Here, the Veteran has reported the presence of pain in the left foot and a history of plantar fascitis.  Service treatment records document a complaint and problem history of plantar fascitis.  However, in-service examination in September 2009 revealed normal feet and arches, and the Veteran specifically denied any left foot issue.  Physical examinations in November 2009 and April 2011 do not diagnosis plantar fascitis of the left foot upon diagnostic testing, and instead document normal arches, supination-pronation, and alignment.  There is no evidence of a diagnosed left foot disorder.  

The Veteran is certainly competent to report the presence of left foot pain and the Board finds such reports to be credible.  In addition, the Board notes that the Veteran has medical training as a result of his military service.  However, it finds the results of diagnostic testing during physical examinations to be more probative than the Veteran's self-diagnosis of plantar fascitis.  
Here, the preponderance of the evidence is against the claim.  Service connection is granted when there is evidence of in-service disease or injury resulting in disability. 38 U.S.C.A. § 1110.  While the Board does not dispute the presence of left foot pain, the Veteran has presented no competent evidence of pathology (disease or injury) to account for his post-service complaints of left foot pain.  At this time, there is no competent evidence of pathology that would account for his post-service complaints.  While the Veteran asserts that he was given a diagnosis of plantar fascitis while in-service, service treatment records indicate otherwise.  The Veteran has not asserted that a medical professional, other than himself, provided him with a post-service diagnosis of plantar fascitis, or any other disease or injury to account for his reported left foot pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). There is no indication that he has ever been diagnosed with a disease or injury of the left foot. 

Pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Rather, there must be a disability and one that results from a disease or injury.  While the Veteran may believe that he has a left foot disorder, the Board finds the physical examinations and diagnostic testing performed by medical professionals to be more probative than the Veteran's self-diagnosis, even when accounting for the Veteran's medical training.  Since there is no identifiable disease or injury in this case, there is no basis for service connection of a disorder productive of left foot pain.  Id.  

In addition, other than his lay statements, there is no reliable evidence linking his post-service complaints to an event during service.  At best, there are post-service reports of pain without evidence of disease or injury.  Id.  

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the left foot.  Id.  In order to qualify for compensation under 38 U.S.C.A. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for plantar fasciitis, left foot is denied.


REMAND

The Veteran's most recent VA examinations to determine the severity of his service-connected knee and right foot disorders on appeal was in April 2011.  At the Veteran's July 2017 Board hearing, he specifically testified that each condition had become progressively worse.  Specific to his knees, the Veteran testified that he has experienced instability and decreased range of motion.  With respect to his right foot, he reported periodic dislocations and increased pain upon weight bearing.

In addition, after reviewing the April 2011 examinations, the Board concludes that they are not entirely compliant with the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  As a result, remand is required so that the Veteran may be afforded new VA examinations to contemplate the current severity of his disorders and provide adequate information for rating purposes pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral knee disabilities. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Afford the Veteran an appropriate VA examination to determine the current severity of his right foot disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


